J-S51020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ROBERT C. ROWE

                            Appellant              No. 1981 MDA 2013


               Appeal from the Order Entered October 22, 2013
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0000187-1989
                            CP-38-CR-0000783-1989


BEFORE: BOWES, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                         FILED FEBRUARY 24, 2015

       Robert C. Rowe appeals pro se from the order entered on October 22,

2013, in the Court of Common Pleas of Lebanon County, finding him in

contempt for non-payment of restitution, and ordering him to a term of two

months’ imprisonment, with the purge condition that he pay $300.00, and

requiring him to pay $100.00 per month thereafter.1,   2
                                                           Rowe, formerly an


____________________________________________


1
  “[Rowe] immediately paid the $300.00 purge amount and was released
from custody.” Trial Court Opinion, 12/5/2013, at 8.
2
  While Rowe’s appellate brief does not conform to the Rules of Appellate
Procedure in numerous ways, see Pa.R.A.P. 2111(a)(1), (a)(2), (a)(3),
(a)(4), (a)(5)(a)(11) and (a)(12), we will refrain from quashing the instant
appeal. See Pa.R.A.P. 2101. Despite the brief’s inadequacies, the defects
are not so substantial as to preclude us from understanding the issue Rowe
raises and conducting meaningful appellate review.
J-S51020-14



attorney, contends he should not be required to pay restitution because the

Pennsylvania Lawyers     Fund for     Client Security    (PLFCS) has already

compensated the client-victims. For the following reasons, we affirm.

     The trial court has aptly detailed the facts and procedural history of

this case, dating back to 1989, and, therefore, we need not restate the

background of this case here. See Trial Court Opinion, 12/5/2013, at 1–8.

     At issue in this appeal is the court’s contempt order. At the outset, we

state our standard of review:

     A trial court’s finding of contempt will not be disturbed absent
     an abuse of discretion. An abuse of discretion is not merely an
     error of judgment, but is rather the overriding or misapplication
     of the law, or the exercise of judgment that is manifestly
     unreasonable, or the result of bias, prejudice, ill-will or partiality,
     as shown by the evidence of record.

Commonwealth v. Griffiths, 15 A.3d 73, 76–77 (Pa. 2010) (citations

omitted).

     Here, Rowe is challenging the trial court’s contempt order, contending

he should not be obligated to pay restitution.       In effect, Rowe’s claim is

directed to the restitution orders that underlie the contempt order,

specifically, the court’s order of November 16, 2001, ordering Rowe to pay

restitution to PLFCS, and the court’s order of May 10, 2012, denying Rowe’s

motion challenging the legality of the restitution sentence, and ordering

Rowe to continue to make restitution payments.

     This Court previously found that Rowe’s August 24, 2010, challenge to

the court’s November 16, 2001 restitution order was untimely.                  See


                                      -2-
J-S51020-14



Commonwealth v. Rowe, supra, 31 A.3d 750 (Pa. Super. June 21, 2011)

(unpublished memorandum).          Furthermore, Rowe’s appeal from the trial

court’s May 10, 2012, order, finding the restitution order valid and

enforceable, was dismissed by this Court, and Rowe did not seek further

review   by   this   Court   or   the   Pennsylvania   Supreme   Court.   See

Commonwealth v. Rowe, supra, 81 A.3d 996 (Pa. Super. May 14, 2013)

(unpublished memorandum).         As Rowe’s ability to challenge these orders

has been waived, no relief is due.

      Accordingly, we affirm the order of the trial court finding Rowe in

contempt for failure to pay restitution.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                                        -3-